COX, Judge
(concurring in the disposition):
I strongly disagree with Chief Judge Everett’s conclusion that appellant’s right to individual counsel under Article 38, Uniform Code of Military Justice, 10 U.S.C. § 838, was violated. Anyone construing the lead opinion as the law of this Court does so, therefore, at their own risk. Nonetheless, I join in the disposition simply to hasten an end to this already 4-year-old special court-martial. Were I to dissent, reargument before the full Court would be necessitated, creating still further delay. Rule 6(a), Rules of Practice and Procedure, United States Court of Military Appeals. In my judgment, the relatively nominal relief provided in the lead opinion makes expediency preferable to theoretical purity.
I wish to make it clear, however, that I view the mandate of Article 38(b)(3)(B) as being fully satisfied by the provision of one individual counsel per accused, even if additional charges are added later. The request for individual counsel relates to the court-martial, not to separate charges. Otherwise, added to the litany of multiplicity for charging, multiplicity for findings, multiplicity for sentencing, we would have the new ball game of multiplicity for counsel!
My conclusion in no way strips appellant of any constitutional rights because Article 38 provides far broader counsel rights than does the Sixth Amendment to the Constitution. United States v. Johnson, 21 M.J. 211 (C.M.A.1986); United States v. Gnibus, 21 M.J. 1 (C.M.A.1985). Thus, absent a showing of good cause, adding charges gives no automatic right to additional counsel.
Obviously, one can readily envision circumstances amounting to good cause. For example, an accused charged with “routine” drug violations might well request a certain attorney whose skill and experience make him or her adequate for the purpose. The addition thereafter of capital murder charges might well, however, necessitate detailing more experienced counsel. This, of course, relates to the quality of representation, not quantity. As to quality, no special new rules are required. See United States v. Scott, 24 M.J. 186 (C.M.A.1987).
In any event, automatic reversal is not appropriate in the circumstances of this case. Rather, Article 59(a), UCMJ, 10 U.S.C. § 859(a), directs a test for prejudice. Even if appellant’s statutory rights were violated — which I dispute — the record reveals no hint of ineffective assistance of counsel. Strickland v. Washington, 466 U.S. 668, 684-86, 104 S.Ct. 2052, 2062-63, 80 L.Ed.2d 674 (1984); McKaskle v. Wiggins, 465 U.S. 168, 104 S.Ct. 944, 79 L.Ed.2d 122 (1984). Appellant, for his part, supplies no clue as to how the addition of another lawyer would have changed the *318result or otherwise avoided what prejudice he perceives. Furthermore, the evidence against appellant was overwhelming, and the maximum punishment for the unaffected charges far exceeded the jurisdictional limits of the special court-martial. Indeed, my reading of the record leads me to suspect that appellant was less interested in having competent counsel than he was in obfuscating the proceedings. Thus, even assuming error occurred, it was undoubtedly harmless. United States v. Johnson, supra at 217 (Cox, J., concurring in the result).
For the reasons indicated, I concur in the disposition.